DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/28/19.  These drawings are acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the phrase “[e]xemplary systems” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizawa (US 2014/0185038).
Consider claim 1, Aizawa discloses (e.g. figure 3) a system comprising:
a display screen (LCOS, display area 100) comprising a plurality of pixels (composed of pixels with a pitch of 3.5µm) forming a first periodic structure; and 
a frame (102, non-display area) surrounding at least a portion of the display screen (see figure 3, the non-display area 102 surrounds a portion of display area 100), the frame comprising a holographic structure (110, positioning hologram generation display area) having a second periodic structure (pitch is 100 µm), wherein the first pitch of the first periodic structure is within 0.5 percent to 20 percent of the second pitch of the second periodic structure (the pitch of the first periodic structure is within 3.5% of the second periodic structure, which falls within the claimed range) [0041-0045].

Consider claim 6, Aizawa discloses (e.g. figure 3) a system, wherein the plurality of pixels are each oriented in a first direction, and wherein the holographic structure comprises a plurality of structures oriented in the first direction (see figure 3, the pixels and structures of the hologram positioning generation area are oriented in the x-y plane) [0041-0045].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 2017/0185038). 
Consider claim 4, Aizawa does not explicitly disclose that the first pitch of the first periodic structure includes a pixel size of one or more pixels the plurality of pixels, and wherein the second pitch of the second periodic structure is less than the pixel size by 0.5 percent to 20 percent.  However, Aizawa discloses that the positioning generation hologram area can be divided into an arbitrary number of sections.  Therefore, it would In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Aizawa, to have a relationship of the first pixel size and second pitch be within the claimed range in order to utilize routine experimentation to determine the workable ranges of the relative sizes of the pixel size and pitch.
Consider claim 7, Aizawa does not explicitly disclose that the first pitch of the first periodic structure is within 0.5 percent to 2 percent of the second pitch of the second periodic structure. However, Aizawa discloses that the positioning generation hologram area can be divided into an arbitrary number of sections.  Therefore, it would have been within ordinary skill in the art to modify the number of sections within the positioning generation hologram area to achieve a relationship between the first pixel size and the second pitch that is within the claimed range.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Aizawa, to have a relationship of the first pixel size and second pitch be .
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US2017/0185038) in view of Watanabe (US 2002/0003637).
Consider claim 2, Aizawa does not explicitly disclose that the holographic structure comprises a substrate coated with a holographic film.  Aizawa and Watanabe are related as holographic devices.  Wanatabe discloses (e.g. figure 3) a holographic structure comprises a substrate coated with a holographic film (photosensitive layer 13 is a film is applied to glass substrate 12) [0036-0037].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Aizawa to include the glass substrate and photosensitive film as taught by Watanabe, in order to utilize a hologram that provides good alignment and precision.
Consider claim 3, Aizawa does not explicitly disclose that the holographic structure comprises holographic glass. Aizawa and Watanabe are related as holographic devices.  Wanatabe discloses (e.g. figure 3) a holographic structure comprises holographic glass (photosensitive layer 13 is a film is applied to glass substrate 12) [0036-0037].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Aizawa to include the glass substrate and photosensitive film as taught by Watanabe, in order to utilize a hologram that provides good alignment and precision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872